DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 40 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The insertion of new limitations “and being free of carbon” in considered to a new matter since it was not described in the specification.  The specification cites precursor zone A provides a silicon source, such as silane (SiH4), disilane (Si2H6), dichlorosilane (DCS, H2SiCl2), or the like and also cites that however, in addition to the above-mentioned silicon precursors (silane, disilane, and dichlorosilane), other example silicon precursors include trichlorosilane (-ISiCl3), silicon tetrachloride (tetrachlorosilane, SiCl4), hexachlorodisilane (Si2Cl6), bis(tertiary- butylamino)silane (BTBAS), bis(diethylamino)silane (BDEAS), tris(dimethylamino)silane (TDMAS), and diisopropylamino silane (DIPAS). Sequence B is similar to sequence A (see page 8 of Applicant’s specification).  Nowhere in the specification does the Applicant mention that the deposited film of silicon and nitrogen will be free of carbon.  Granted that the carbon less silicon precursors will produce carbon free deposits, but the Applicant’s mention of other organo silane precursors can include residual carbon in the deposits.  Applicant needs to make this point clear in their specification citing that films were made with the chlorosilane precursors that produced carbon free deposits.  Without this additional features/descriptions in the specification, the Examiner is still compelled to reject the claims under first paragraph of 35 U.S.C. 112(a).  All dependent claims (27 – 39, 41 – 43 and 45) being dependent on rejected independent Claims are also rendered rejectable under first paragraph of 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26 – 43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US 2019/0341294.
Regarding Claim 26, Huang taches an integrated circuit device comprising: 
a structure 1300 comprising semiconductor material, the structure having a high aspect ratio (HAR) feature, the HAR feature1104, 1404 having a depth of between 25 nanometers (nm) and 250 nm, a width of between 5 nm and 50 nm, and a depth-to-width aspect ratio of 5:1 or more; and 
a gap-fill material comprising a single layer, the single layer (see 1104 in Fig. 12) completely filling the HAR feature, the gap-fill material 1104, 1404 comprising silicon and nitrogen and being substantially free of a seam located between opposing sides of the HAR feature, wherein the gap-fill material is void – free from the bottom of the gap – fill material to the top of the gap – fill material with reference to Figs. 11 – 14  in paragraphs 29, 30, 44, 45 – 47, 62 and 68.    
Huang fails to teach the gap-fill material being free of carbon.
However, Huang uses a TSA or PHPS as carbon free silicon precursor in paragraph 41 and therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the SiN film produced by Huang will be free of carbon since the precursor molecules are carbon free.
Regarding Claim 27, Huang teaches, wherein being substantially free of a seam means having a seam in no more than 25% of the gap-fill material within the HAR feature with reference to Figs. 10 and 12 in paragraphs 44 and 47.  
Regarding Claim 28, Huang teaches, wherein being substantially free of a seam means being completely free of a vertical seam in the gap-fill material along all vertical planes between opposing sides of the HAR feature with reference to Figs. 10 and 12 in paragraphs 44 and 47.
Regarding Claim 29, Huang teaches, wherein the depth-to-width aspect ratio is 10:1 or more in paragraph 46.  
Regarding Claim 30, Huang teaches, wherein the width of the HAR feature is between 5 nm and 35 nm in paragraph 46  
Regarding Claim 31, Huang teaches, wherein the width of the HAR feature is between 5 nm and 15 nm in paragraph 46.  
Regarding Claims 32 – 35, Huang teaches, wherein the depth of the HAR feature is between 25 nm and 150 nm; between 25 nm and 70 nm; is between 25 nm and 50 nm and is between 25 nm and 35 nm as was described earlier in rejecting Claim 26.
Regarding Claim 36, Huang taches wherein the structure includes a plurality of fins 1304, and the HAR feature is between two of the fins with references to Figs. 13 and 14 in paragraphs 50, 62 and 63.  
Regarding Claim 37, Huang taches, wherein at least one of the two fins 1304 is part of a transistor structure 1300 with references to Figs. 13 and 14 in paragraphs 50, 62 and 63.  
Regarding Claim 38, Huang taches, wherein the two fins are part of a capacitor structure in paragraphs 34 and 71.  
Regarding Claim 39, Huang taches, wherein the HAR feature is within and in direct contact with a body comprising semiconductor material with references to Figs. 13 and 14 in paragraphs 50, 62 and 63.   
Regarding Claim 40, Huang taches, an integrated circuit 1300 comprising: first and second fins1304 defining a trench 1404 between the fins, the trench having a depth of between 25 nanometers (nm) and 250 nm, a width of between 5 nm and 50 nm, and a depth-to-width aspect ratio of 5 :1 or more, the first and second fins comprising semiconductor material; and a gap-fill material comprising a single layer, the single layer completely filling the trench, the gap-fill material consisting essentially of silicon and nitrogen and being free of a vertical seam along one or more vertical planes that run between opposing sides of the trench with reference to Figs. 11 – 14  in paragraphs 29, 30, 44, 45 – 47, 62 and 68. 
Huang fails to teach the gap-fill material being free of carbon.
However, Huang uses a TSA or PHPS as carbon free silicon precursor in paragraph 41 and therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the SiN film produced by Huang will be free of carbon since the precursor molecules are carbon free.    
Regarding Claim 41, Huang taches, wherein the depth-to-width aspect ratio is at least 10:1 in paragraph 62.  
Regarding Claim 42, Huang taches, wherein the width of the trench is between 5 nm and 20 nm in paragraph 62.  
Regarding Claim 43, Huang taches, wherein the first and second fins 1304 are part of one or more transistor or capacitor structures with reference to Fig. 13 and 14.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, US 2019/0341294 in view of Abel. US 2019/0206677.
Huang teaches a method of fabricating a device, the method comprising: forming one or more layers on a substrate comprising semiconductor material; forming a high aspect ratio (HAR) feature in one or more contiguous ones of the layers and substrate, the HAR feature having a depth of between 25 nanometers (nm) and 250 nm, a width of between 5 nm and 50 nm, and a depth-to-width aspect ratio of 5:1 or more; and filling the HAR feature with material comprising silicon and nitrogen and being free of carbon (as was described earlier in rejecting Claim 26), the material completely filling the HAR feature and the material void-free from a bottom of the gap-fill material to a top of the gap-fill material.
Huang fails to teach using an atomic layer deposition (ALD) process, and the ALD process including a plurality of ALD cycles, at least one ALD cycle including reacting surfaces of the HAR feature with a precursor comprising silicon to form a monolayer of the precursor, and reacting the precursed surfaces with plasma comprising nitrogen to form a monolayer of silicon and nitrogen.
Abel teaches an atomic layer deposition (ALD) process, and the ALD process including a plurality of ALD cycles, at least one ALD cycle including reacting surfaces of the HAR feature with a precursor comprising silicon to form a monolayer of the precursor, and reacting the precursed surfaces with plasma comprising nitrogen to form a monolayer of silicon and nitrogen with reference to Fig. 7 and in paragraphs  91, 92, 102, 119, 162 and 164 for the benefit of filling features in various types of substrates in paragraph 2.  Use of aminosilane precursor will deposit material comprising silicon and nitrogen.  The ALD cycle will inherently include reacting surfaces of the HAR feature with a precursor comprising silicon to form a monolayer of the precursor, and reacting the precursed surfaces with plasma comprising nitrogen (nitrogen and/or nitrous oxide) to form a monolayer of silicon and nitrogen. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to use an ALD process for the benefit of filling features in various types of substrates as taught by Abel in paragraph 2. 
Claim(s)  45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US 2019/0341294 in view of Abel. US 2019/0206677 as applied to claim 44 above, and further in view of Todd, US 2009/0311857.
Huang in view of Abel fails to teach, wherein the reacting of the precursed surfaces with plasma comprises supplying nitrogen radicals from a stand-alone nitrogen radical generator via a dedicated delivery path.
Toddi teaches an ALD method for depositing a gap-fill material comprising silicon and nitrogen wherein the reacting of the precursed surfaces with plasma comprises supplying nitrogen radicals from a stand-alone nitrogen radical generator 60 via a dedicated delivery path with reference to Fig. 1 in the Abstract and paragraphs 13, 51, 57, 62, 79, 86, 96, 112, 113, 123 and 153 for the benefit of forming uniform and conformal layers of silicon compounds with high throughput in paragraph 11.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Huang in view of Abel and apply an ALD method for depositing a gap-fill material comprising silicon and nitrogen wherein the reacting of the precursed surfaces with plasma comprises supplying nitrogen radicals from a stand-alone nitrogen radical generator via a dedicated delivery path for the benefit of forming uniform and conformal layers of silicon compounds with high throughput as taught by Todd in paragraph 11.
Response to Arguments
Applicant’s arguments with respect to claim(s) 26 – 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        November 30, 2022